NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 15-50552

                  Plaintiff-Appellee,            D.C. No. 3:14-cr-01694-WQH

   v.
                                                 MEMORANDUM*
 PABLO ALVAREZ-JIMENEZ,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Pablo Alvarez-Jimenez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

for being a removed alien found in the United States, in violation of

8 U.S.C. § 1326. Alvarez-Jimenez challenges the 16-level enhancement that the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court imposed on the basis of his 2013 aggravated assault conviction.

      This sentencing appeal is moot because Alvarez-Jimenez has fully served his

custodial sentence and is not subject to a term of supervised release. See United

States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999). Accordingly, we dismiss

the appeal.

      DISMISSED.




                                         2                                   15-50552